                Case
                Case 1:16-cr-00019-PGG
                     1:16-cr-00019-PGG Document
                                       Document 117
                                                116 Filed
                                                    Filed 07/13/20
                                                          07/09/20 Page
                                                                   Page 1
                                                                        1 of
                                                                          of 1
                                                                             1




                                                           July 9, 2020



Hon. Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square                                                    July 11, 2020
New York, NY 10007

                        Re: United States v. Maalik Alim Jones
                            16 Cr. 019 (PGG)


Dear Judge Gardephe:

       I represent Malik Alim Jones.
        On July 2, 2020, the Court set a briefing schedule to respond to the government’s
June 30 letter. While we have now been able to discuss this letter in detail with Mr. Jones,
after a discussion today with the government we need to schedule another call, which will not
happen before our Saturday deadline. As such, after discussing the matter with the
government, we respectfully request an extension of our deadline to Thursday, July 16, on
consent.
       Thank you for your consideration.


                                                           Sincerely yours,




                                                           Peter E. Brill
